MEMORANDUM**
Roger Allen Postmus appeals pro se the district court’s dismissal for failure to state a claim in his diversity action alleging various defendants engaged in conspiracy, fraud, negligence, malfeasance, and -wrongful death. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
We review de novo the district' court’s sua sponte dismissal of the complaint under Fed.R.Civ.P. 12(b)(6). Thompson v. Davis, 282 F.3d 780, 783 (9th Cir.2002). Postmus’s claims are legally frivolous. Accordingly, the district court did not err in dismissing his action. See Denton v. Hernandez, 504 U.S. 25, 33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.